Citation Nr: 0629561	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial disability rating higher than 
10 percent for gastroesophageal reflux disease (GERD) with 
erosive esophagitis, status post cholecystectomy.

3.  Entitlement to an initial disability rating higher than 
10 percent for left shoulder impingement syndrome.  

4.  Entitlement to an initial disability rating higher than 
10 percent for hypertension with cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   The case later came under the jurisdiction of 
the RO in New Orleans, Louisiana.  

The issue of entitlement to an initial disability rating 
higher than 10 percent for hypertension with cardiomegaly is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The patellofemoral syndrome of the left knee results in 
painful motion but has not resulted in limitation of motion 
of the knee with flexion limited to less than 45 degrees, or 
extension limited by more than 10 degrees, and has not 
resulted in instability or subluxation.

2.  The gastroesophageal reflux disease with erosive 
esophagitis, status post cholecystectomy, is productive of 
epigastric distress with dysphagia and pyrosis, but is not 
productive of regurgitation, substernal or arm or shoulder 
pain, nor is the disorder productive of considerable 
impairment of health.

3.  During the period from July 1, 1998, to June 7, 2005, the 
left shoulder impingement syndrome is not shown to have 
limited motion of the arm to shoulder level.

4.  As of June 8, 2005, the left shoulder disorder is shown 
to limit motion of the arm to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for patellofemoral syndrome of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

2.  The criteria for an initial disability rating higher than 
10 percent for gastroesophageal reflux disease with erosive 
esophagitis, status post cholecystectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, 
Diagnostic Code 7346 (2005).

3.  The criteria for a disability rating of 20 percent for 
left shoulder impingement syndrome are met effective from 
June 8, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter adequately 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The veteran's initial duty to assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  
Any defect with respect to the effective date of the notice 
provided in this case will be rectified by the RO when it 
effectuates the grant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To A Disability Rating Higher Than 10 Percent
 For Patellofemoral Syndrome Of The Left Knee.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Unites States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the knee disorder has not 
resulted in limitation of motion of the knee resulting in 
flexion limited to less than 45 degrees, and does not limit 
extension.  Such levels of limitation are not shown in the 
medical evidence.  The report of an orthopedic examination 
conducted by the VA in January 1999 show that the knees had a 
range of motion from 0 to 140 degrees.  A VA treatment record 
dated in June 2002 shows that there was a range of motion 
from 0 to 135 degrees.  The report of a VA joints examination 
conducted in June 2005 shows that the active range of motion 
of the left knee was from 0 to 119 degrees, and the passive 
range of motion was from 0 to 124 degrees.  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  The VA orthopedic 
examination in January 1999 noted that the range of motion 
was without pain.  The June 2005 examination report only 
noted that the veteran had pain at the end point of the range 
of motion, which was from 119 degrees up to 124 degrees.  In 
addition, the report noted that there was no incoordination, 
no weakness involving the knee, and no fatigability.  
Accordingly, the criteria for a disability rating higher than 
10 percent for a left knee disorder are not met.

The Board also notes that separate compensable ratings 
potentially may be assigned for a knee disorder if there is 
both instability under Diagnostic Code 5257, and arthritis 
which causes limitation of motion under Diagnostic Codes 5260 
or 5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  However, the 
preponderance of the evidence contemporaneous to the current 
appeal shows that the disorder has generally not resulted in 
instability or subluxation.  For example, the report of a VA 
orthopedic examination conducted in January 1999 noted that 
there was no instability of the knee.  Although a VA 
treatment record dated in April 2002 shows that the veteran 
reported complaints of knee instability, there were no 
significant objective findings of instability on examination.  
Although a VA treatment record dated in March 2003 reflects 
that there was a weakly positive McMurray sign, a VA 
orthopedic clinic record dated in March 2003 reflects that 
there was no ligamentous instability, no anterior drawer 
signs, and no pivot shift.  A VA left knee arthroscopy note 
dated later in March 2003 reflects that the medial plica was 
shaved as it was impinging on the MFC [medial femoral 
condyle].  A follow up record dated in May 2003 indicated 
that there was medial and lateral instability noted with 
varus/valgus stress, but it was of no significance with 
drawer test.  In addition, later, the VA examination in June 
2005 documented that there was no instability during testing 
for medial and collateral ligaments, anterior and posterior 
drawer signs, Lachman's testing and McMurray's testing.  
Accordingly, a separate rating for instability or subluxation 
of the right knee is not warranted.  Also, the disorder does 
not appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson.  



II.  Entitlement To A Disability Rating Higher Than 10 
Percent For
 Gastroesophageal Reflux Disease With Erosive
 Esophagitis, Status Post Cholecystectomy.

The RO has rated the veteran's reflux disease by analogy to a 
hiatal hernia.  Diagnostic Code 7346 provides that a 10 
percent rating is warranted where the disorder is manifest by 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted if there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

The relevant evidence includes the report of a disability 
evaluation examination conducted in December 1998.  The 
report shows that the veteran had a history of intermittent 
epigastric pain from stomach disease and reflux.  It was 
noted that medications helped.  Examination of the abdomen 
revealed no masses or tenderness.  

A treatment record dated in February 2001 reflects that the 
veteran reported complaints of epigastric pain, reflux and 
occasional dysphagia.  The report of an endoscopy procedure 
performed in February 2001 at an Air Force medical facility 
reflects that the veteran had complaints of dysphagia and 
symptoms of reflux.  The post procedure diagnoses were (1) no 
stricture seen to account for patient's complaint of 
dysphagia; (2) mild reflux esophagitis; (3) small hiatus 
hernia; and 
(4) antral gastritis.  A gastric biopsy was interpreted as 
showing benign gastric mucosa with no acute inflammation, 
ulceration or tumor detected.  It was also noted that no 
helicobacter organisms were identified.  

A treatment record dated in March 2001 reflects that the 
veteran reported that he was doing better on Prilosec twice a 
day.  

A VA treatment record dated in May 2004 shows that while 
being treated for sleep apnea, the veteran reported a history 
of occasional GI symptoms which were mostly resolved with his 
medications.  VA treatment records dated in December 2004, 
April 2005 and August 2005 reflect that the veteran stated 
that his heartburn and indigestion were stable with Prilosec.  
His appetite was good and he ate two meals per day.  He 
denied any swallowing problem.  

The report of a disability evaluation examination conducted 
in June 2005 (labeled "Joints" examination) reflects that 
the veteran reported that he had gastroesophageal reflux 
disease since surgery in 1998 for removal of his gall 
bladder.  He admitted that every once in a while he had 
dysphagia of liquids and solids.  This reportedly occurred 
two times a week, and he stated that he choked on both.  It 
usually resolved spontaneously.  He also reported pyrosis one 
to two times per week, which occasionally radiated to his 
left arm.  He also reported some left sided chest pain which 
radiated to the left side and was also substernal.  He 
described the severity as being a 7 or 8 on a scale of 10.  
He denied any hematemesis or melena.  He admitted to reflux 
and regurgitation symptoms at least twice a week.  He used 
omeprazole 20 mg twice a day with a good response, and once a 
month when his reflux symptoms were persistent, he used over-
the-counter products such as Maalox or Mylanta.  There was no 
history of nausea or vomiting.  He had gained 20 pounds over 
the last six months by his history.  There was no history of 
anemia.  On physical examination, the veteran was 6 feet 3 
inches tall, and weighed 259 pounds.  The abdomen was soft, 
with no guarding and no masses.  The diagnosis was 
gastroesophageal reflux disease, post laparoscopic 
cholecystectomy.  

In an addendum the VA examiner stated that it was his opinion 
that the veteran did have persistently recurrent epigastric 
distress with dysphagia and pyrosis, but did not have 
regurgitation accompanied by substernal, arm or shoulder pain 
resulting in considerable impairment of his health.  The 
examiner noted that the veteran was able to perform his daily 
activities of living and work despite having the diagnosis of 
reflux.  His reflux was for the most part under control by 
his medications as outlined.  The examiner further noted that 
the veteran had an abnormal upper GI series.  

After considering all of the relevant evidence, the Board 
finds that the gastroesophageal reflux disease with erosive 
esophagitis, status post cholecystectomy, is productive of 
epigastric distress with dysphagia and pyrosis, but is not 
productive of regurgitation, substernal or arm or shoulder 
pain, nor is the disorder productive of considerable 
impairment of health.  There is no indication in the medical 
evidence that the veteran suffers from impairment of health 
due to his service-connected gastrointestinal disorder.  The 
treatment records reflect that the symptoms are well 
controlled with medication.  The June 2005 examination report 
contains an opinion regarding the symptoms which likewise 
reflects that they are not to the degree contemplated for a 
higher rating.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for a hiatal hernia are not met.  The evidence does 
not raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  

III.  Entitlement To A Disability Rating Higher Than 10 
Percent For
 Left Shoulder Impingement Syndrome.

The RO has rated the veteran's left shoulder disorder under 
Diagnostic Code 5201, which provides that a 20 percent rating 
may be granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

After reviewing all of the evidence of record, the Board 
finds that the evidence shows that during the period from 
July 1, 1998, to June 7, 2005, the impingement of the left 
shoulder did not limit motion of the arm to shoulder level.  
The treatment records and the examination reports show 
complaints of pain, but do not demonstrate that degree of 
limitation of motion.  The evidence specifically addressing 
the degree of limitation of motion during that period of time 
reflects that the veteran's range of motion is to higher than 
the shoulder level.  Specifically, on VA orthopedic 
examination in January 1999 the left shoulder exhibited a 
normal range of motion.  Similarly, the report of a VA 
general medical examination conducted in December 1998 
reflects that the left arm had a 190 degree range of motion 
from front to back, and had a 120 degree range of motion 
laterally.  Thus, the range of motion of the arm was not 
limited to shoulder level.  Therefore, a rating higher than 
10 percent is not warranted for that period of time.  

As of the date of the most recent VA examination, however, 
the Board finds that the disorder limits motion of the arm to 
shoulder level.  The report of a joints examination conducted 
by the VA in June 8, 2005 reflects that on examination motion 
of the left shoulder was abduction to only 90 degrees 
comfortably.  Although an additional 4 to 5 degrees was 
possible with encouragement, it was accompanied by 
significant pain.  Accordingly, the Board concludes that the 
criteria for a 20 percent disability rating for impingement 
of the left shoulder are met as of the date of that 
examination.  


ORDER

1.  An initial disability rating higher than 10 percent for 
patellofemoral syndrome of the left knee is denied.

2.  An initial disability rating higher than 10 percent for 
gastroesophageal reflux disease (GERD) with erosive 
esophagitis, status post cholecystectomy is denied.

3.  An initial disability rating of 20 percent from June 8, 
2005 for left shoulder impingement syndrome is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  


REMAND

The Board notes that the veteran's hypertension with 
cardiomegaly could be rated based on the degree to which his 
blood pressures are elevated.  Under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 a 10 percent rating is warranted for 
diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted if the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.  

In the alternative, the disorder could be rated based on the 
degree to which the disorder impairs function of his heart.  
The provisions of Diagnostic Code 7000 incorporate objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.  In accordance with the revised criteria 
for Diagnostic Code 7000, a 60 percent rating is warranted 
for the veteran's service-connected heart disease if there 
has been more than one episode of congestive heart failure in 
the past year, or; where a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating, pursuant to the revised 
criteria for Diagnostic Code 7000, is warranted if there is 
chronic congestive heart failure, or; where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  

In reviewing the previous VA examination conducted in June 
2005, the Board finds that the examination does not address 
all of these criteria.  The report of a disability evaluation 
examination conducted by the VA in June 2005 shows that the 
examiner estimated that the veteran's METs capacity was 6, 
but did not provide an explanation for the basis of that 
estimate, and did not provide any indication why actual 
testing could not be conducted to determine the true METs 
capacity.  Accordingly, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
cardiology examination to determine the 
current severity of his hypertension with 
cardiomegaly.  The examination report 
should include all information necessary 
to rate the veteran's service-connected 
heart disease under both the criteria for 
rating hypertension, and the criteria for 
rating heart disorders.  The examiner 
should specifically address what the 
veteran's METs level was on testing.  If 
a determination based on exercise testing 
cannot be conducted for medical reasons, 
the examiner should provide an estimate 
of the level of activity (expressed in 
METs and supported by specific examples, 
such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, 
angina, dizziness or syncope.  The claims 
folder must be made available to the 
examiner for review.  The assessments 
made by the examiner should be based on 
the history obtained from the veteran, 
review of the claims file, and the 
examination findings and test results.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim for entitlement to an increased 
rating.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


